Citation Nr: 1731812	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic low back strain. 

2.  Entitlement to service connection for left leg amputation, to include as secondary to service-connected chronic low back strain and medications taken for the treatment thereof.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas P.F. Kiely, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to February 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The July 2009 rating decision continued the Veteran's service-connected chronic low back strain as 20 percent disabling.  The January 2012 rating decision denied service connection for left leg amputation, to include as secondary to service-connected low back strain, and entitlement to a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2017 Board hearing in Washington, D.C.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that the Veteran receives ongoing treatment at a VA medical center.  However, the most recent VA treatment records associated with the claims file are dated June 2016.  Additionally, the Veteran testified that he received treatment at INOVA Fair Oaks.  The claims file only includes a chronological list of medical history related to the Veteran's left leg amputation and back pain, including treatment at VA medical centers and the INOVA Fair Oaks Hospital.  The Veteran had provided the RO authorization for the release of information in July 2011; however, there is no evidence that these treatment records had been requested or associated with the claims file.  As such, all relevant and ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(b), (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

During the April 2017 Board hearing, the representative noted that the Veteran was approved for Social Security Administration (SSA) disability benefits.  However, no SSA decisions or records are associated with the claims file.  Further, the Board is not satisfied with the RO's sole attempt at contacting SSA.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regards to the Veteran's chronic low back disability, the Board notes that the Veteran was provided a VA examination in August 2016 to determine the current severity of his disability.  The Board finds that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding when VA provides an examination, it is required to provide an adequate one).  The VA examiner was unable to review the claims file when he provided his opinion.  Moreover, the VA examiner failed to provide a functional impact statement as requested by the examination request.  As a result, the Board finds that a new VA examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
Moreover, the Veteran asserts that his left leg amputation was caused or aggravated by his chronic low back disability.  Specifically, the Veteran contends that the combination of VA prescribed medications for residual issues of his back injury caused the fall resulting in the amputation of the below the knee left leg amputation.  Alternatively, the Veteran argues that his chronic low back disability imposed a sedentary and unhealthy lifestyle which caused chronic residuals, including his left leg amputation.  The Board acknowledges the private positive nexus opinion provided by Dr. S.M., M.D.  The Board notes that this opinion was provided absent a physical examination and discusses non-service-connected disabilities and medication for treatment of those disabilities as partially contributing to the amputation in its analysis.  In light of the fact that the Veteran has not yet been afforded a VA examination for left leg amputation and further clarification is needed as to the secondary nature of the Veteran's left leg amputation, the Board finds that the evidence of record is not complete to make a decision on the merits.  Accordingly, a VA examination and opinion is warranted to determine whether the Veteran's left leg amputation was caused or aggravated by the Veteran's service-connected chronic low back strain.  

The Board further notes that, because the increased rating claim for his chronic low back disability is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected chronic low back disability and/or for his left leg amputation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be associated with the claims file.

2.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

3.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined him to determine the current nature and severity of his service-connected chronic low back disability.  Consistent with the Veteran's request during the April 2017 Board hearing, please schedule the VA examination for the afternoon. 

The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected chronic low disability.  The VA examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The VA examiner should provide the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's back, expressed in degrees.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The VA examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d) The VA examiner should state what impact, if any, the Veteran's chronic low back disability has on his occupational functioning and daily living.

The examiner should set forth the complete rationale for all conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the etiology of his left leg amputation.    Consistent with the Veteran's request during the April 2017 Board hearing, please schedule the VA examination for the afternoon. 

The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to provide a medical opinion on the following: 

(a) whether the condition that resulted in the amputation of the left leg was at least as likely as not (50 percent or greater probability) proximately due to or caused by his service-connected chronic low back disability, to include medications taken for the treatment thereof ?

(b) whether the condition that resulted in the amputation of the left leg was at least as likely as not (50 percent or greater probability) aggravated by his service-connected chronic low back disability, to include medications taken for the treatment thereof ?
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must reconcile his/her opinion with the June 2017 private medical opinion.  The examiner should provide a detailed rationale for all opinions provided.  If the examiner is unable to render the requested opinions without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




